DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: configured in claims 1-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US2008/0162869) in view of Kanaujia et al. (Pub. No. US2017/0220634)
As per claim 1, Kim discloses a semiconductor memory device (fig.2, 200) for a hash solution (paragraph 23, a hashing technique), the device comprising: 
a hashing logic block (fig.2, 210) including a plurality of hashing logics (paragraph 37, i.e., address hash logic) configured to perform a hash function (e.g., a hashing technique); 
a memory cell block (fig.2, 230) including a plurality of memory cells (fig.2, 232 & 234) ; and
an input/output (I/O) control structure (fig.2, 240)  configured to change a data interface(fig.2, i.e., data connection between 210 to 230, programmable to allow access patterns to be defined and changed in any suitable manner as cited in paragraph 40)  between the hashing logic block and the memory cell block. (paragraphs 23 & 37, i.e., Address hash logic 210 may be coupled to receive an address from logic 202 to generate a hashed address based at least in part on at least a portion of the received address using a hashing technique)
	wherein the I/O control structure includes a plurality of data buses configured to transmit and receive data between the hashing logic block and the memory cell block; and (paragraphs 31-33, i.e., I/O circuitry 246 coupled to precharge bit lines coupled to memory cells)
wherein the I/O control structure is configured to change the data interface by setting I/O identifications(IDs) and I/O directions of the plurality of data busses. (paragraphs 29-31, Access control circuitry 240 receive address signals to identify one or more memory cells from which data is to be read and optionally returned or to which data is to be written.)
Kim discloses all the limitations as the above but does not explicitly the semiconductor memory device comprising the input/out control structure configured to change a data interface based on a characteristic of the hash function be performed prior to performing the hast function. However, Kanaujia discloses this. (paragraphs 28-30, i.e., the hash engine 144 is configured to perform a hash operation based on a key to generate a hash value, this is implies .)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kanaujia with the teaching of Kim so as to provide The techniques described herein might significantly reduce software programming time, benefiting development, production, and service-center environments and so as to enhance the system performance.
	
As per claim 2,  Kim discloses wherein the I/O control structure includes, an I/O configuration unit (fig.2, i.e., 246) configured to change the data interface between the hashing logic block and the memory cell block based on an instruction to change the data interface, the instruction being based on the characteristic of the hash function to be performed, and an I/O controller configured to receive a (paragraph 40, i.e., Address hash logic 210 f include a register coupled to receive and store mask bits from logic 202, for example.  Mask bits may be programmable to allow access patterns to be defined and changed in any suitable manner.)

As per claim 3, Kim discloses wherein the I/O configuration unit further comprises:
an I/O setter logic circuit configured to set the I/O (IDs) and I/O directions of the plurality of data buses. . (paragraphs 29-31, Access control circuitry 240 receive address signals to identify one or more memory cells from which data is to be read and optionally returned or to which data is to be written.)

As per claim 4, Kim discloses wherein the I/O setter logic circuit is further configured to, set the I/O ID of each of the plurality of data buses based on the instruction to change the data interface, and set the I/O direction of each of the plurality of data buses to write or read based on the instruction to change the data interface. (paragraphs 31-32, i.e., Row decoding circuitry 242 coupled to receive from address hash logic 210 at least a portion index address field of an address to help identify a portion of destructive read memory cells to be accessed.)

As per claim 5, Kim discloses, wherein the I/O configuration unit is further configured to transmit a result of the changing of the data interface to the I/O controller. (paragraph 40, i.e., Address hash logic 210 include a register coupled to receive and store mask bits from logic 202, for example.  Mask bits for one embodiment may be programmable to allow access patterns to be defined and changed in any suitable manner.)

. (paragraph 55, i.e., Processor 810 use cache memory circuitry 220 to store data and/or instructions stored or to be stored in volatile memory 840, for example, for faster access to such data and/or instructions.)

As per claim 7, Kim discloses wherein the I/O setter logic circuit is further configured to set the I/O ID of each of the plurality of data buses based on the initial value of the data interface, and set the I/O direction of each of the plurality of data buses to write or read based on the initial value of the data interface. (paragraphs 36-39, i.e., Address hash logic 210 generate a hashed address based on any suitable first set of bits of a received address and any suitable second set of bits of the received address and based at least in part on any suitable bits of a portion index field of a received address and any suitable bits from another field of the received address)

As per claim 8, Kim discloses, wherein the I/O configuration unit is further configured to report a result of initializing the data interface to the I/O controller. (paragraphs 24-26, i.e., Access control circuitry 240 access different portions of destructive read memory cells such that accesses to different portions of destructive read memory cells overlap in time.)

As per claim 9, Kim discloses wherein the I/O controller is further configured to store a value of the data interface in a non-volatile memory as an I/O configuration value, load the I/O configuration value from the non-volatile memory in response to power being applied to the semiconductor memory device, and transmit the I/O configuration value to the I/O configuration unit. (paragraphs 54-55, i.e., a firmware controller to provide an interface to BIOS memory 830.  BIOS memory 830 may be used to store any suitable system and/or video BIOS software for system 800. In addition, the volatile memory 840 may be used to load and store data and/or instructions for system 800.)

As per claim 10, Kim discloses wherein the I/O setter logic circuit is further configured to, set the I/O ID of each of the plurality of data buses based on the I/O configuration value, and set the I/O direction of each of the plurality of data buses to write or read based on the I/O configuration value. (paragraphs 36-39, i.e., Address hash logic 210 generate a hashed address based at least in part on any suitable first set of bits of a received address and any suitable second set of bits of the received address and based at least in part on any suitable bits of a portion index field of a received address and any suitable bits from another field of the received address)

As per claim 11, Kim discloses a method of driving a semiconductor memory device for a hash solution, the method comprising:
initializing a data interface between a hashing logic block and a memory cell block; (fig.2, i.e., data connection between 210 to 230, programmable to allow access patterns to be defined and changed in any suitable manner as cited in paragraph 40)  
receiving a request to change the data interface from a host; and (paragraph 40, i.e., Address hash logic 210 include a register coupled to receive and store mask bits from logic 202 to allow access patterns to be defined and changed in any suitable manner.)
changing the data interface based on the request, the changing the data interface including (paragraph 40, i.e., Address hash logic 210 include a register coupled to receive and store mask bits from logic 202 to allow access patterns to be defined and changed in any suitable manner.)
(paragraphs 31-33, i.e., I/O circuitry 246 coupled to precharge bit lines coupled to memory cells)
setting an I/O direction of each of the plurality of data buses to write or read. (paragraphs 29-31, Access control circuitry 240 receive address signals to identify one or more memory cells from which data is to be read and optionally returned or to which data is to be written.)
Kim discloses all the limitations as the above but does not explicitly discloses the input/output control structure configured to change a data between the hashing logic and memory cell based on a characteristic of the hash function to be performed prior to performing the hash function. However, Kanaujia discloses this. (paragraphs 28-30, i.e., the hash engine 144 is configured to perform a hash operation based on a key to generate a hash value, this is implies.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kanaujia with the teaching of Kim so as to provide The techniques described herein might significantly reduce software programming time, benefiting development, production, and service-center environments and so as to enhance the system performance.
 
As per claim 13, Kim discloses the method of claim further comprising: reporting a result of the changing of the data interface from an I/O configuration unit to an I/O controller. (paragraph 40, i.e., Address hash logic 210 for one embodiment may include a register coupled to receive and store mask bits from logic 202 and Mask bits be programmable to allow access patterns to be defined and changed in any suitable manner.)

(paragraphs 31-33, i.e., I/O circuitry 246 coupled to precharge bit lines coupled to memory cells)
setting an I/O direction of each of the plurality of data buses to write or read. (paragraphs 29-31, Access control circuitry 240 receive address signals to identify one or more memory cells from which data is to be read and optionally returned or to which data is to be written.)

As per claim 15, Kim discloses The method further comprising: reporting a result of the initializing of the data interface from an I/O configuration unit to an I/O controller. (paragraphs 24-26, i.e., Access control circuitry 240 may access different portions of destructive read memory cells such that accesses to different portions of destructive read memory cells overlap in time.)

As per claim 16, Kim discloses a method of driving a semiconductor memory device, the method comprising: storing a value of a data interface in a non-volatile memory as an I/O configuration, the data interface being between a hashing logic block and a memory cell block; (paragraph 55, i.e., Processor 810 may use cache memory circuitry 220 to store data and/or instructions stored or to be stored in volatile memory 840, for example, for faster access to such data and/or instructions.)
initializing the data interface to the I/O configuration; (fig.2, i.e., data connection between 210 to 230, programmable to allow access patterns to be defined and changed in any suitable manner as cited in paragraph 40)  
changing the data interface based on the request to change the data interface the changing the data interface including (paragraph 40, i.e., Address hash logic 210 include a register coupled to receive and store mask bits from logic 202 to allow access patterns to be defined and changed in any suitable manner.)
setting an I/O identification(ID) for each of a plurality of data buses, the plurality of data buses configured to transmit and receive data between the hashing logic block and the memory cell block, and (paragraphs 31-33, i.e., I/O circuitry 246 coupled to precharge bit lines coupled to memory cells)
setting an I/O direction of each of the plurality of data buses to write or read. (paragraphs 29-31, Access control circuitry 240 receive address signals to identify one or more memory cells from which data is to be read and optionally returned or to which data is to be written.)
Kim discloses all the limitations as the above but does not explicitly discloses receiving a request to change the data interface from a host, the request being based on a characteristic of a has function to be performed prior to performing the hash function.  However, Kanaujia discloses this. (paragraphs 28-30, i.e., the hash engine 144 is configured to perform a hash operation based on a key to generate a hash value, this is implies .)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kanaujia with the teaching of Kim so as to provide The techniques described herein might significantly reduce software programming time, benefiting development, production, and service-center environments and so as to enhance the system performance.

As per claim 18, Kim discloses the method further comprising: reporting a result of the changing of the data interface from an I/O configuration unit to an I/O controller. (paragraph 40, i.e., Address hash logic 210 include a register coupled to receive and store mask bits from logic 202 and Mask bits be programmable to allow access patterns to be defined and changed in any suitable manner.)

(paragraphs 36-39, i.e., Address hash logic 210 generate a hashed address based at least in part on any suitable first set of bits of a received address and any suitable second set of bits of the received address and based at least in part on any suitable bits of a portion index field of a received address and any suitable bits from another field of the received address)

As per claim 20, Kim discloses the method further comprising: reporting a result of the initializing the data interface from an I/O configuration unit to an I/O controller. (paragraphs 24-26, i.e., Access control circuitry 240 for one embodiment may access different portions of destructive read memory cells such that accesses to different portions of destructive read memory cells overlap in time.)

Response to Amendment
5.	Applicant's amendment filed on 1/25/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Talagala et al. [Pub. No. US2013/0275656] discloses the key-value mapping module 602 may perform a predefined transform, such as a hash function, on a key, paragraphs 224-227.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If 
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184